Citation Nr: 9921876	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-17 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1940 to June 1945.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, denied service connection for the cause of the 
veteran's death.  The appellant has been represented 
throughout this appeal by the American Legion.  

It is observed that the RO denied entitlement to basic 
eligibility to dependents' educational assistance.  However, 
that issue is not properly on appeal.


REMAND

The appellant asserts on appeal that the veteran succumbed to 
lung cancer which was precipitated by his service-connected 
asthma.  In his July 1999 Written Brief Presentation, the 
national accredited representative requested that the 
appellant's claim be remanded to the RO so that the veteran's 
final hospitalization records could be obtained for 
incorporation into the claims folder.  The veteran's January 
1998 death certificate shows that he died as a result of lung 
cancer at the St. Vincent's Hospital.  At the time of his 
death, the veteran was service-connected for asthma.

In reviewing the claims file, the Board observes that the 
clinical documentation associated with treatment of the 
veteran after 1977 including his final hospitalization has 
not been incorporated into the record.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request the appellant 
to provide information as to any 
treatment of the veteran's 



pulmonary disabilities after 1977.  She 
should be asked to indicate the names of 
all VA and/or private doctors and/or 
health care facilities where the veteran 
was treated after 1977.  The RO should 
obtain all medical records from all the 
sources reported by the appellant.  The 
Board is particularly interested in 
obtaining all the records pertaining to 
the treatment afforded to the veteran at 
St. Vincent's Hospital, including the 
records of his terminal hospitalization.  
The RO should contact all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran.   
All records obtained should be associated 
with the claims folder.   
 
2.  The appellant is placed on notice 
that she has a duty to submit evidence of 
a well-grounded claim for service 
connection for the cause of the veteran's 
death.  Such evidence should consist of 
competent evidence linking the veteran's 
fatal illness to service or a 
service-connected disability.  

3.  After completion of the above, the RO 
should readjudicate the issue on appeal, 
with consideration given to all of the 
evidence of record, including all 
additional medical evidence obtained by 
the RO pursuant to this remand.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and her 



representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  The appellant is hereby informed that 
she may furnish additional evidence 
and/or argument while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  She is further 
advised that she should assist the RO in 
the development of her claim, and that 
failure to cooperate may result in an 
adverse decision.  See: 
38 C.F.R. §§ 3.158, 3.655 (1998) and Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 



Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

